DETAILED ACTION
This action is in response to the argumenta and remarks filed 09/20/2021 in which no claims have been amended, claims 5 and 12 have been canceled, claims 1-4, 6-11 and 13-21 are pending, claims 9-11 and 13-21 are withdrawn as directed to a no-elected invention and thus claims 1-4 and 6-8 are ready for examination.
Other References of Note
The following prior art was found in an updated search and is considered relevant to the claimed invention but has not been cited in a rejection:
US 2013/0240447 A1 discloses forming a polymer membrane via non-solvent phase inversion which creates asymmetric/tapered pores [0045], [0056], and then selectively removes/etches the top layer to open up bigger pores [0052]. 
Response to Arguments
Applicant's arguments filed 09/20/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants’ argument to the structure of Vogelaar alone are thus not convincing.  Further, Applicants’ have suggested that the combination of White and Vogelaar would result in the pores having the shape as in Vogelaar, however this was not suggested in the rejection, where the molding process of Vogelaar is used to form the membrane with embedded wires as in White, i.e. without change to the shape of the membrane of White, specifically “Thus, in the combined invention of White in view of Vogelaar it would have been obvious to use the molded ceramic membrane formation means of Vogelaar to form the ceramic precursor in a mold such that the ceramic precursor is formed around the ISTE wires to produce the ceramic substrate having ISTEs conical tips sealed within it, then processing as in White. The flared pores formed around the ISTE tips are thus seen to be formed when the membrane is solidified, i.e. by the phase separation process wherein the non-solvent exchanges with the solvent.”
To Applicant’s argument that he combination of White in view of Vogelaar does not result in a process “wherein said plurality of flared pore are formed by the replacement of the solvent with the liquid” as in claim 1; the Examiner disagrees. In the combination of White in view of Vogelaar the pores are seen to be formed when the ceramic is solidified around the wires, which occurs by the replacement of the solvent with the liquid. While the pores are thus occupied by the wires, they are still seen to have been formed in the ceramic, and thus read on the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0168551 A1 (hereinafter “White”) in view of Vogelaar, L., Lammertink, R., Barsema, J., Nijdam, W., Bolhuis‐Versteeg, L., van Rijn, C. and Wessling, M. (2005), Phase Separation Micromolding: A New Generic Approach for Microstructuring Various Materials. Small, 1: 645-655. (hereinafter “Vogelaar”).
Regarding Claim 1 White discloses a method of manufacturing a ceramic filter having a controlled filter channel opening size, the method comprising: 
fabricating a substrate precursor element (i.e. composite with prepolished/unopened pores), said substrate element having a structure comprising first and second surfaces and an arrangement of flared pores 134 extending between said first and second surfaces, wherein an apex of a said flared pore is towards said first surface and a base of said flared pore is towards said second surface and is larger than said apex, 
wherein said flared pore contains an ISTE material and regions between said flared pores comprise substrate material; and 
polishing said substrate precursor element to remove said ISTE material; 
the method further comprising removing a controlled thickness portion of said first surface (via polishing) to open said flared pores to said controlled filter channel opening size (via electronic control), 

Further White discloses “[t]he membrane may be configured to include more than one nanopore, or an array of nanopores. Each individual nanopore may be enclosed in an individual chamber and Such individual chambers may be arranged in an array format on suitable support structures” [0033]. And thus White discloses making a membrane with a plurality of pores by the above process.
White does not disclose that the substrate is formed from a ceramic precursor as claimed.
However it is disclosed that the substrate may be any suitable material including ceramics including glass, alumina, and silica among others [0012], further Vogelaar discloses a method of producing a molded (alumina) ceramic material (which may include membranes), wherein the ceramic is formed via: 
Forming a dope comprising a polymer solution (i.e. polymer in a solvent for said polymer), and a ceramic material (aluminum hydroxide powder);
forming the dope into a shape via a mold, 
phase separating the solution, via submersion in a non-solvent bath which replaces the solvent (“Liquid-induced phase separation”), to solidify it and thus create a ceramic precursor;
then subjecting the precursor to pyrolysis in order to sinter the particles and remove the polymer, and thus form the ceramic molded article (Secs. 1.1. Phase Separation Micromolding, 2.4. Inorganic Materials, 3. Conclusions).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of forming a membrane of White by forming the substrate Vogelaar because this involves the simple substitution of a known means to produce an alumina membrane to obtain the predictable results of a forming an alumina ceramic membrane.
Thus, in the combined invention of White in view of Vogelaar it would have been obvious to use the molded ceramic membrane formation means of Vogelaar to form the ceramic precursor in a mold such that the ceramic precursor is formed around the ISTE wires to produce the ceramic substrate having ISTEs conical tips sealed within it, then processing as in White. The flared pores formed around the ISTE tips are thus seen to be formed when the membrane is solidified, i.e. by the phase separation process wherein the non-solvent exchanges with the solvent.
Regarding Claim 2 White in view of Vogelaar discloses the method as claimed in claim 1 wherein said removing of said controlled thickness portion comprises depositing a solvent (KCl via wetted polishing cloth) onto said first surface of said ceramic precursor element (White [0077]). 
Regarding Claims 3-4 White in view of Vogelaar discloses the method as claimed in claim 1 wherein said removing of said controlled thickness portion comprises physically removing/abrading (i.e. polishing cloth or sand paper) a controlled thickness from said first surface of said ceramic precursor element (White [0074]). 
Regarding Claim 6 White in view of Vogelaar discloses the method as claimed in claim 5 wherein said shape of said ceramic precursor element is a sheet or tube (White Figs. 1-4). 
Regarding Claim 7 White in view of Vogelaar discloses the method as claimed in claim 1 further comprising removing a portion of said second surface to open said plurality of flared pores (i.e. via removal of the wire 120; White [0059], [0062]). 
Regarding Claim 8 White in view of Vogelaar discloses the method as claimed in claim 1 further comprising applying a surface modification treatment to the filter after manufacture to modify a filtration characteristic of the filter; White [0065].

(Alternatively) Claim 2 is also rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White in view of Vogelaar further in view of US2011/0171068 (hereinafter “Helvajian”).
Regarding claim 2 White in view of Vogelaar discloses the method as claimed in claim 1, but does not disclose wherein said removing of said controlled thickness portion comprises depositing a solvent onto said first surface of said ceramic precursor element. 
However Helvajian discloses it is known to etch ceramic by applying hydrofluoric acid (i.e. a solvent) [0047].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of forming a membrane of White in view of Vogelaar by removing the ceramic from the surface (i.e. etching) by applying hydrofluoric acid (i.e. a solvent) as disclosed by Helvajian because this involves the simple substitution of known methods of removing portions of ceramic.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773